Citation Nr: 0634054	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-43 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.

2.  Entitlement to service connection for a gastrointestinal 
condition, claimed as bowel disturbance and rectal bleeding.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from March 1980 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The record indicates that the RO's July 2002 decision denied 
entitlement to service connection for headaches and the 
veteran appealed that decision.  Subsequently, in an August 
2004 rating decision, the RO awarded service connection for 
post-concussive headaches.  As there has been a full grant of 
benefits sought on appeal with regard to this issue, it is no 
longer on appeal.  

The record also indicates that entitlement to service 
connection for sinusitis was denied by the RO in July 2002.  
A timely appeal was received in July 2003.  In August 2004, 
the RO issued a Statement of the Case (SOC) with regard to 
the issue pertaining to sinusitis, as well as other issues.  
The veteran's VA Form 9, dated in December 2004, limited his 
appeal to the issues listed on the cover page.  Thus, the 
appeal for service connection for sinusitis has not been 
perfected, and the claim is not within the Board's 
jurisdiction.  See 38 C.F.R. §§ 20.200, 20.202.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he had an abdominal and bowel 
condition during service and continues to suffer from the 
same problems now.  A June 1981 service medical report notes 
an impression of probable small anal fissure.  Also, in 
August 1981, he was diagnosed with gastroenteritis.  On his 
separation examination, dated in March 1983, he indicated 
that he had been having occasional pain in the upper stomach 
area since 1979, secondary to unknown reasons.  He has 
submitted a private medical report, dated in February 1999, 
which indicates that he has gastroenteritis and a question of 
anal fissure.  Given the complaints and diagnoses noted in 
service, and the post-service diagnosis noted in 1999, the 
Board finds that a VA examination should be conducted to 
address the etiology of any currently diagnosed 
gastrointestinal disorder.  38 C.F.R. § 3.159(c)(4).

Turning to the claim for an increased rating for allergic 
rhinitis, the Board notes the veteran has challenged the 
adequacy of the most recent VA examination in May 2004.  Upon 
review of that examination report, there is no indication 
that the claims file was reviewed in relation to that 
examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Moreover, the report does not appear to address the question 
of the extent of any nasal obstruction caused by the 
veteran's allergic rhinitis.  Thus, remand for a new 
examination is warranted.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2005) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2005) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for an examination scheduled in conjunction with any 
other original claim or a claim for increase, the claim shall 
be denied.

Ongoing medical records should also be requested.  
38 U.S.C.A. § 5103A(c) (West 2002).  Additionally, it appears 
that a page is missing from a September 27, 2002 report from 
Dr. Debellis.  Such records should be requested.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice.  
        
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to his claims which advises the 
veteran that a disability rating and 
effective date will be assigned if 
service connection or an increased rating 
is awarded, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO is to take the appropriate 
measures to obtain any outstanding 
medical records, to include a complete 
report of the September 27, 2002 
treatment note from Dr. DeBellis.  If 
the veteran identifies any additional 
pertinent records that are outstanding, 
or if the RO becomes aware of any 
additional outstanding pertinent 
records, the appropriate steps to 
obtain all such records should be 
undertaken.  If, after making 
reasonable efforts, the RO cannot 
locate any records, the RO must 
specifically document what attempts 
were made to locate the records, and 
advise the veteran of the problem.  

3.  Thereafter, the veteran should be 
afforded a VA gastrointestinal 
examination to determine the nature and 
etiology of any current 
gastrointestinal disorder. All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination.  Any tests deemed 
necessary should be conducted.

The examiner is to examine the veteran 
and indicate the diagnosis and etiology 
of any chronic gastrointestinal disorder 
found.  The examiner is to indicate 
whether it is at least as likely as not 
(50 percent or more probability) that any 
diagnosed gastrointestinal disorder was 
incurred in service.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.  

4.  The veteran should also be afforded a 
VA nose examination to determine the 
current severity of his allergic 
rhinitis.  The claims file must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
In addition to reporting all symptoms and 
findings related to his allergic 
rhinitis, the examiner should 
specifically comment on the extent of 
obstruction of nasal passages caused by 
the allergic rhinitis.  Any tests deemed 
necessary should be conducted.

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case and afforded an applicable time 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


